Pratt, J.,
(concurring.) We discover no irregularity in the proceedings of the plaintiff. The second mortgage was at all times subordinate to the first mortgage, and to the rights acquired under it. Had the sale been first made under the second mortgage, no irregularity would have been claimed, yet the final result would have been the same. In that case the sale would have been made subject to the first mortgage. In the present case the purchaser occupies the place of the first mortgagee, and has succeeded to his rights. The sale under the second mortgage was made subject to such rights. The practice was proper, and the appellant cannot be allowed the relief demanded.